Title: Abigail Adams to Thomas Jefferson, 21 August 1785
From: Adams, Abigail
To: Jefferson, Thomas


     
      Dear sir
      London Grosvenor square August 21 1785
     
     The Gentleman who is so kind as to convey this to you is from Carolina, his Name is Smith. He is a distant relation of mine, tho I have not the pleasure of much acquaintance with him. He has resided in England some time, and bears a Good Character here. Give me leave sir to introduce him to your notice.
     Mr. Short left us last twesday for the Hague, I did myself the honour of writing to you by him.
     
     I find by the last papers from New York that Mr. Rutledge is appointed Minister at the Hague; in the room of Mr. Levingstone who declined the embassy. There is no mention made of a Secretary.
     You will probably see our Massachusetts Navigation act before this reaches you; it has struck the hireling scriblers dumb. There has been less abuse against the Americans in the papers since the publication of it; than for a long time before.
     Ireland has exerted herself, and Pharoah and his host are overthrown. The Courier of Europe will doubtless give you the debates. The july packet arrived last week. Tho she left New York the seventh of july, she brought not a line of publick dispatch. A private Letter or two for Col. Smith, the contents of which we cannot know; as he is absent upon a Tour to Berlin.
     I was much dissapointed to find that my son had not arrived when the packet saild. As the French packet sails sometime after the English, I am not without hopes that I may hear by that, and I will thank you sir to give me the earliest intelligence if she brings any account of the May packet.
     Be so good as to present my Regards to Col. Humphries. Mr. Short gives us some encouragement to expect him here this winter. My Love to Miss Jefferson, to whom also my daughter desires to be rememberd. Our good old Friends the Abbes, I would tender my Regards. If I could write French; I would have Scribled a line to the Abbe Arnou.
     I think Madam Helvitius must be very melancholy now Franklin as she used to call him is gone. It is said here by a Gentleman lately from Philadelphia, that they determine to elect the doctor president upon his arrival, as Mr. Dickinsons office expires in october.
     In my Letter by Mr. Short I had taken the Liberty to request you to procure for me two or 3 articles, and to convey them by Col. Smith who talks of returning by way of Paris. But if he should not visit you, Mr. Smith when he returns will be so good as to take charge of them for me. But this I shall know in the course of a few weeks, and will take measures accordingly.
     I am sir with Sentiments of Esteem Your Humble Servant
     
      Abigail Adams
     
    